Considering the application herein made by the defendant and the leave reserved to it by the lower court and affirmed by this court to apply for a modification of the injunction herein issued on repair or adjustment of its engines and generators, so as to make them operate without causing excessive and harmful vibrations in plaintiffs' property, it is ordered that, on payment of the moneyed judgment herein with all interest and costs, the injunction herein be stayed for 90 days from date hereof and defendant allowed said 90 days in which to apply to the lower court for a modification thereof on showing to said court that its engines and generators have now been renewed, renovated, repaired, or adjusted so as to make them operate without causing excessive and harmful vibrations in plaintiffs' property, provided, however, that in the meanwhile said engines and generators be not operated between the hours of 6 o'clock in the afternoon and 7 o'clock in the following forenoon. And with this modification a rehearing is refused. *Page 685